DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andreas (“Andreas”) (US Pub. No.: 2017/0105558 A1) in view of Cochran et al. (“Cochran”) (US Pub. No.: 2007/0107801 A1), and further in view of Hipple et al. (“Hipple”) (US Patent Number: 4,633,711).

In regards to claim [1], Andreas discloses an apparatus (see fig. 4A) for use with a container (see fig. 4A unit 202) to analyze a volume of a liquid (see paragraphs [0044-0045]) in the container (see fig. 4A unit 202), comprising a light assembly (see fig. 5 unit 334); indicating a first (see paragraph [0046], e.g. “green”) and second different colors of light (see paragraph [0046], e.g. “red”) through the container (see fig. 4A unit 202, see paragraphs [0041] and [0048], where the examiner notes that the light assembly 334 is included within the detachable insert member 330 that is coupled to the first protective insert 220 integrally formed with the fluid container 202 to implement the claimed functionality), a first (see paragraph [0046], e.g. “green”) and second colors emitted (see paragraph [0046], e.g. “red”) from the container (see paragraphs [0041] and [0046]) in a first pattern (see paragraph [0046]) when the container is filled entirely only with the liquid (see paragraph [0046], e.g. “full fluid container 202”) and in a second pattern (see paragraph [0046]) when the container is not filled entirely with the liquid (see paragraph [0046], e.g. “fluid container is empty”).
Yet, Andreas fails to explicitly disclose a digital camera adapted for viewing the container, a processor electrically coupled to the camera as specified in the amended claim. 
However, Cochran teaches the well-known concept of a digital camera (see fig. 6 unit 28) adapted for viewing the container (see fig. 6 unit 14, paragraph [0044]), a processor (see fig. 6 unit 34) electrically coupled to the camera (see fig. 6 unit 28). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Andreas above by incorporating the proposed teachings of Cochran above to perform such a modification to provide method and system that implements a digital camera adapted for viewing the container, a processor electrically coupled to the camera as well as to the solve the problem in a case where cam arrangement is susceptible to various types of mechanical wear and misadjustment leading to inaccurate or inconsistent filling levels. In addition, a skilled technician is needed to adjust, maintain, and calibrate a substantial number of cam operated devices, which can result in increased costs, lower productivity, and increased labor. Stopping to make such mechanical adjustments or to change to a new filling job also contributes to additional down-time on the filling line, which is very expensive in terms of lost production Cochran et al. (see Cochran, paragraph [0004]), thus improving the ease and use of camera capabilities and equipment while viewing a container.
Although, Andreas discloses an apparatus (see fig. 4A) for use with a container (see fig. 4A unit 202) to analyze a volume of a liquid (see paragraphs [0044-0045]) in the container (see fig. 4A unit 202), comprising a light assembly (see fig. 5 unit 334); indicating a first (see paragraph [0046], e.g. “green”) and second different colors of light (see paragraph [0046], e.g. “red”) through the container (see fig. 4A unit 202, see paragraphs [0041] and [0048]), a first (see paragraph [0046], e.g. “green”) and second colors emitted (see paragraph [0046], e.g. “red”) from the container (see paragraphs [0041] and [0046]) in a first pattern (see paragraph [0046]) when the container is filled entirely only with the liquid (see paragraph [0046], e.g. “full fluid container 202”) and in a second pattern (see paragraph [0046]) when the container is not filled entirely with the liquid (see paragraph [0046], e.g. “fluid container is empty”), the combination of teachings of Andreas and Cochran fails to explicitly disclose a light assembly to project first and second different colors of light simultaneously through the container as specified in the amended claim. 
However, Hipple further teaches the well-known concept of a light assembly (see fig. 1 or fig. 2 unit 10 or 12) to project (see figs. 3-4, col. 3 lines 49-50, e.g. “projection of bi-color image 32”) first (see figs. 3-4, e.g. “red light”) and second different colors of light (see figs. 3-4, e.g. “green light”) simultaneously (see figs. 3-4, abstract, col. 2 lines 64-68, e.g. “side-by-side the two colors red and green light are generated”) through the container (see fig. 1 or fig. 2 unit 11, col. 3 lines 3-4 and 13-14, e.g. “level gauge 11 contains water and bi-color light”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Andreas and Cochran above by further incorporating the proposed teachings of Hipple above to perform such a modification to provide method and apparatus that is capable of implementing a light assembly to project first and second different colors of light simultaneously through the container as well as to the solve the problem in a case where it is often desirable to provide fluid level instrument readout capability both locally, in proximity to the instrumented equipment, and at a remote location as taught by Hipple et al. (see col. 1 lines 13-15 ), thus improving fluid level metric analysis within a container.



As per claim [2], most of the limitations have been noted in the above rejection of claim 1.  Although, Andreas discloses the apparatus of claim 1 (see the above rejection of claim 1), 
further comprising the identity of the liquid (see paragraph [0046]), Andreas fails to explicitly disclose an input interface and a printer, the processor being configured to cause the printer to print a label as claimed.
However, Cochran, teaches an input interface (see paragraph [0056]) and a printer (see paragraph [0044] and [0050]), the processor (see fig. 6 unit 34) being configured to cause the printer to print a label (see fig. 6 unit 36, paragraphs [0044] and [0050]). Same motivation as to claim 1 applies here. 

As per claim [3], most of the limitations have been noted in the above rejection of claim 1.  In addition, Andreas discloses the apparatus of Claim 1 (see the above rejection of claim 1), wherein to analyze the pattern of the first and second colors emitted from the container (see paragraph [0046]) and to determine whether the container is filled partially with air (see paragraph [0046]).
Yet, Andreas fails to explicitly disclose a processor and camera as claimed.
However, Cochran teaches the well-known concept of a processor (see fig. 6 unit 34) and a digital camera (see fig. 6 unit 28) adapted for viewing the container (see paragraph [0044]). Same motivation as to claim 1 applies here. 

As per claim [4], most of the limitations have been noted in the above rejection of claim 1.  In addition, Andreas discloses the apparatus of claim 1 (see the above rejection of claim 1), a first output signal if the container is entirely filled with the liquid (see paragraph [0046]) and a second output signal if the container is not entirely filled with the liquid (see paragraph [0046]).
Yet, Andreas fails to explicitly disclose a processor claimed.
However, Cochran teaches the well-known concept of a processor (see fig. 6 unit 34, paragraph [0044]). Same motivation as to claim 1 applies here. 

As per claim [5], most of the limitations have been noted in the above rejection of claim 1. In addition, Andreas discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the container has first and second ends (see fig. 4A) for defining the volume of liquid (see paragraphs [0044-0045]) and to calculate the length of the liquid in the container (see paragraphs [0044-0045]) as a function of the distance between the first and second ends of the container (see fig. 4A).
Yet, Andreas fails to explicitly disclose a processor and camera as claimed.
However, Cochran teaches the well-known concept of a processor (see fig. 6 unit 34) and a digital camera (see fig. 6 unit 28) adapted for viewing the container (see paragraph [0044]). Same motivation as to claim 1 applies here. 

	
As per claim [6], most of the limitations have been noted in the above rejection of claim 1.  In addition, Andreas discloses the apparatus of Claim 5 (see the above rejection of claim 5), wherein the container is a syringe having a barrel and a plunger (see fig. 4A), the barrel having a first end provided with a fluid exit port and a second provided with an opening and the plunger having an end for extending through the opening in the barrel for slidable disposition in the barrel (see fig. 4A), the first end of the container being the first end of the barrel and the second end of the container being the end of the plunger (see fig. 4A).

As per claim [7], most of the limitations have been noted in the above rejection of claim 1.  In addition, Andreas discloses the apparatus of Claim 1 (see the above rejection of claim 1), wherein to analyze the pattern of the first and second colors emitted from the container (see paragraph [0046]) any light refracted by the container in a first manner surrounded by light refracted by the container in a second manner so as to determine whether the container contains any bubbles of air (see paragraph [0046]).
Yet, Andreas fails to explicitly disclose a processor and camera as specified in the amended claim.
However, Cochran teaches the well-known concept of a processor (see fig. 6 unit 34, paragraph [0044]) and a digital camera (see fig. 6 unit 28) adapted for viewing the container (see paragraph [0044]). Same motivation as to claim 1 applies here. 


As per claim [8], most of the limitations have been noted in the above rejection of claim 1.  In addition, Andreas discloses the apparatus of Claim 1 (see the above rejection of claim 1), further comprising a structure having a support for receiving the container (see fig. 4A), wherein the light assembly is carried by the structure (see paragraphs [0041] and [0046]) and the structure opposite the light assembly relative to the container (see fig. 4A, paragraphs [0041] and [0046]).
Yet, Andreas fails to explicitly disclose camera as claimed.
However, Cochran teaches the well-known concept of a camera (see fig. 6 unit 28) adapted for viewing the container (see paragraph [0044]). Same motivation as to claim 1 applies here. 

As per claim [9], most of the limitations have been noted in the above rejection of claim 1.  In addition, Andreas discloses the apparatus of Claim 1 (see the above rejection of claim 1), wherein the light assembly includes a light source and a first filter of the first color (see paragraph [0046]) and a second filter of the second color disposed alongside the first filter so that a first portion of the light from the light source travels through the first filter and a second portion of the light from the light source travels through the second filter (see paragraph [0046]).

As per claim [10], most of the limitations have been noted in the above rejection of claim 1.  In addition, Andreas discloses the apparatus of Claim 9 (see the above rejection of claim 1), wherein each of the first pattern and the second pattern includes the first color disposed alongside the second color (see paragraph [0046]).

As per claim [12], most of the limitations have been noted in the above rejection of claim 1.  Although Andreas discloses the apparatus of Claim 1 (see the above rejection of claim 1), further comprising the dose of the liquid (see paragraphs [0044-0045]), Andreas fails to explicitly disclose a printer coupled to the processor, the processor being configured to cause the printer to print a label as claimed.
However, Cochran teaches a printer (see paragraph (see paragraphs [0044] and [0050]) coupled to the processor (see fig. 1 unit 10), the processor (see fig. 6 unit 34) being configured to cause the printer to print a label (see fig. 6 unit 36, paragraphs [0044] and [0050]). Same motivation as to claim 1 applies here. 


5.	Claims 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nose (“Nose”) (US Pub. No.: 2014/0247295 A1) in view of Cochran et al. (“Cochran”) (US Pub. No.: 2007/0107801 A1), and further in view of Hipple et al. (“Hipple”) (US Patent Number: 4,633,711).

In regards to claim [13], Nose discloses an apparatus for use (see fig. 1) in determining whether any air pockets (see paragraph [0135]) are present in a volume of a liquid in a container (see paragraph [0009]), comprising a light assembly configured to project first and second different colors of light through the container (see paragraphs [0003] and [0014], e.g. ““prism of the liquid container”), the first and second colors emitted from the container (see paragraphs [0003] and [0014], e.g. “prism of the liquid container”); and to determine whether the liquid contains any air pockets (see paragraph [0135]).
Yet, Nose fails to explicitly disclose a digital camera adapted for viewing the liquid within the container and providing at least one image of the liquid within the container; and a processor electrically coupled to the camera for receiving the at least one image from the camera and configured to analyze the image as specified in the amended claim.
However, Cochran teaches the well-known concept of a digital camera (see fig. 6 unit 28) adapted for viewing the liquid within the container (see abstract, paragraph [0041]) and providing at least one image of the liquid within the container (see paragraph [0041] and [0044]); and a processor (see fig. 6 unit 34) electrically coupled to the camera (see fig. 6 unit 28) for receiving the at least one image (see paragraph [0044]) from the camera (see fig. 6 unit 28) and configured to analyze the image (see paragraph [0044] and [0050]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Nose above by incorporating the proposed teachings of Cochran above to perform such a modification to provide method and system that implements a digital camera adapted for viewing the liquid within the container and providing at least one image of the liquid within the container; and a processor electrically coupled to the camera for receiving the at least one image from the camera and configured to analyze the image as well as to the solve the problem in a case where cam arrangement is susceptible to various types of mechanical wear and misadjustment leading to inaccurate or inconsistent filling levels. In addition, a skilled technician is needed to adjust, maintain, and calibrate a substantial number of cam operated devices, which can result in increased costs, lower productivity, and increased labor. Stopping to make such mechanical adjustments or to change to a new filling job also contributes to additional down-time on the filling line, which is very expensive in terms of lost production Cochran et al. (see Cochran, paragraph [0004]), thus improving the accuracy of filling fluid levels within a container.
Although Nose discloses an apparatus for use (see fig. 1) in determining whether any air pockets (see paragraph [0135]) are present in a volume of a liquid in a container (see paragraph [0009]), comprising a light assembly configured to project first and second different colors of light through the container (see paragraphs [0003] and [0014], e.g. ““prism of the liquid container”), the first and second colors emitted from the container (see paragraphs [0003] and [0014], e.g. “prism of the liquid container”); and to determine whether the liquid contains any air pockets (see paragraph [0135]), the combination of teachings of Nose and Cochran fails to explicitly disclose to analyze the image for any first and second colors of light refracted by the liquid within the container in a first manner surround by first and second colors of light refracted by the liquid within the container in a second manner as specified in the amended claim. 
However, Hipple further teaches the well-known concept to analyze the image (see figs. 3-4, col. 3 lines 49-50, e.g. “bi-color image 32”) for any first and second colors of light refracted by the liquid (see col. 1 lines 58-61 and col. 3 lines 61-65) within the container (see fig. 1 or fig. 2 unit 11, col. 3 lines 3-4 and 13-14, e.g. “level gauge 11 contains water and bi-color light”) in a first manner (see fig. 3, col. 1 lines 58-61 and col. 3 lines 61-65) surrounded by (see fig. 3) first and second colors of light refracted by the liquid (see col. 3 lines 19-25) within the container (see fig. 1 or fig. 2 unit 11, col. 3 lines 3-4 and 13-14, e.g. “level gauge 11 contains water and bi-color light”) in a second manner (see fig. 4, col. 3 lines 19-25).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of Nose and Cochran above by further incorporating the proposed teachings of Hipple above to perform such a modification to provide method and apparatus that is capable of analyzing a image for any first and second colors of light refracted by the liquid within the container in a first manner surrounded by first and second colors of light refracted by the liquid within the container in a second manner as well as to the solve the problem in a case where it is often desirable to provide fluid level instrument readout capability both locally, in proximity to the instrumented equipment, and at a remote location as taught by Hipple et al. (see col. 1 lines 13-15 ), thus improving fluid level metric analysis within a container.



As per claim [14], most of the limitations have been noted in the above rejection of claim 13. Although, Nose discloses the apparatus of Claim 13 (see the above rejection of claim 13), wherein a first output signal if the liquid does not contain any air pockets and a second output signal if the liquid does contain any air pockets (see paragraph [0135]), Nose fails to explicitly disclose the processor as claimed.
However, Cochran teaches the processor (see fig. 6 unit 34). Same motivation as to claim 13 applies here. 


As per claim [15], most of the limitations have been noted in the above rejection of claim 13. Yet, Nose fails to explicitly disclose the apparatus of Claim 13, further comprising an input interface for receiving the identity of the liquid and a printer, the processor being configured to cause the printer to print a label which includes the identity of the liquid as claimed.
However, Cochran teaches the apparatus of Claim 13 (see the above rejection of claim 13), further comprising an input interface (see paragraph [0056]) for receiving the identity of the liquid (see fig. 6 unit 36) and a printer (see paragraphs [0044] and [0050]), the processor (see fig. 6 unit 34) being configured to cause the printer to print a label which includes the dose of the liquid (see fig. 6 unit 36, paragraphs [0044] and [0050]). Same motivation as to claim 13 applies here. 


As per claim [16], most of the limitations have been noted in the above rejection of claim 13. Although Nose discloses the apparatus of claim 15 (see the above rejection of claim 15), wherein determining whether the liquid does not contain any air pockets (see paragraph [0135]), Nose fails to explicitly disclose the processor; and to print a label as claimed.
However, Cochran teaches the processor (see fig. 6 unit 34) and to print a label (see fig. 6 unit 36, paragraphs [0044] and [0050]). Same motivation as to claim 13 applies here. 

As per claim [18], most of the limitations have been noted in the above rejection of claim 13. In addition Nose discloses the apparatus of Claim 13 (see the above rejection of claim 13), further comprising a structure having a support for receiving the container (see fig. 18), wherein the light assembly is carried by the structure and a module is carried by the structure opposite the light assembly relative to the container (see fig. 18).
Yet, Nose fails to explicitly disclose a camera as claimed.
However, Cochran discloses a camera (see fig. 6 unit 28). Same motivation as to claim 13 applies here. 

As per claim [19], most of the limitations have been noted in the above rejection of claim 13. In addition, Nose discloses the apparatus of Claim 13 (see the above rejection of claim 13), wherein the light assembly includes a light source and a first filter of the first color and a second filter of the second color disposed alongside the first filter so that a first portion of the light from the light source travels through the first filter and a second portion of the light from the light source travels through the second filter (see fig. 18, paragraphs [0003] and [0014]).

As per claim [20], most of the limitations have been noted in the above rejection of claim 13. In addition, Nose discloses the apparatus of Claim 13 (see the above rejection of claim 13), wherein the pattern of the first and second colors includes the first color disposed alongside the second color (see the above rejection of claim 13).

As per claim [21], most of the limitations have been noted in the above rejection of claim 13. Yet, Nose fails to explicitly disclose the apparatus of Claim 13, further comprising a printer coupled to the processor, the processor being configured to cause the printer to print a label which includes the dose of the liquid as claimed.
However, Cochran teaches the apparatus of Claim 13 (see the above rejection of claim 13), further comprising a printer coupled to the processor (see paragraph [0050]), the processor (see fig. 6 unit 34) being configured to cause the printer to print a label which includes the dose of the liquid (see fig. 6 unit 36, paragraphs [0044] and [0050]). Same motivation as to claim 13 applies here. 



6.	Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yonaha et al. (“Yonaha”) (US Pub. No.: 2015/0178674 A1) in view of Todd et al. (“Todd”) (WO 03/097516 A1), and further in view of Yamagishi et al. (“Yamagishi”) (US Pub. No.: 2002/0154809 A1).

In regards to claim [22], Yonaha discloses a method (see fig. 10) for use by an apparatus (see fig. 1) having a camera (see fig. 1 unit 31) and a processor (see paragraph [0044]) electrically coupled to the camera (see fig. 1 unit 31) to confirm the dosage of a medicament in a container (see fig. 1 unit 13, paragraph [0064]), comprising accessing the proper volume (see fig. 8 unit 21, paragraph [0085], where the primary determination section 21 acquires size features (e.g. “volumetric data”) from each drug) of the dosage (see fig. 1 unit 13, paragraph [0064]) from computer memory (see paragraph [0044]), viewing the container (see abstract, e.g. “prescription bag”) with the camera (see fig. 1 unit 31) to obtain at least one image (see paragraph [0056], where the camera 31 captures the image of each of the 30 prescription bags (e.g. “container”) of light that has passed through the container (see paragraph [0080], where light from the camera 31 is emitted to the prescription bag 40 (e.g. “container”)), delivering (see fig. 1 unit 31) the at least one image of the container (see paragraph [0056]) to the processor (see fig. 1 unit 10, paragraph [0044]). 
Yet, Yonaha fails to explicitly disclose comparing the calculated volume of the liquid in the container to the proper volume of the liquid dosage as specified in the amended claim. 
	However, Todd teaches the well-known concept of comparing the calculated volume of the liquid in the container to the proper volume of the liquid dosage (see page 18, where it is desired to dose a small volume of the liquid into each container, such as from 0.1 to 2 mls of liquid per container). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Yonaha above by incorporating the proposed teachings of Todd above to perform such a modification to provide method and system that implements comparing the calculated volume of the liquid in the container to the proper volume of the liquid dosage as well as to the solve the problem in a case where if  the additive is a fragrance, or a component of fragrance, an incorrect dosage would alter the perceived smell of a product as taught by Todd et al. (see Todd, page 1), thus improving the efficiency and accuracy of a liquid dosage into a container.
Although Yonaha discloses a method (see fig. 10) for use by an apparatus (see fig. 1) having a camera (see fig. 1 unit 31) and a processor (see paragraph [0044]) electrically coupled to the camera (see fig. 1 unit 31) to confirm the dosage of a medicament in a container (see fig. 1 unit 13, paragraph [0064]), comprising accessing the proper volume (see fig. 8 unit 21, paragraph [0085]) of the dosage (see fig. 1 unit 13, paragraph [0064]) from computer memory (see paragraph [0044]), viewing the container (see abstract, e.g. “prescription bag”) with the camera (see fig. 1 unit 31) to obtain at least one image (see paragraph [0056]) of light that has passed through the container (see paragraph [0080], where light from the camera 31 is emitted to the prescription bag 40 (e.g. “container”)), and delivering (see fig. 1 unit 31) the at least one image of the container (see paragraph [0056]) to the processor (see fig. 1 unit 10, paragraph [0044]), the combination of teachings of Yonaha and Todd fails to explicitly teach viewing the container with a camera  to obtain at least one image of the light that has passed through the liquid and the container as specified in the amended claim. 
However, Yamagishi further teaches the well-known concept of viewing (see fig. 1 or fig. 2) the container (see fig. 1 or fig. 2, e.g. “container unit B”) with a camera (see fig. 1 or fig. 2 unit 3, e.g. “CCD camera”)  to obtain at least one image of the light (see paragraphs [0003] and [0040]) that has passed through the liquid (see fig. 1 or fig. 2, e.g. “liquid W”) and the container (see fig. 1 or fig. 2, e.g. “container unit B”). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of Yonaha and Todd above by further incorporating the proposed teachings of Yamagishi above to perform such a modification to provide method and apparatus for imaging liquid-filled container that is capable of viewing the container with a camera  to obtain at least one image of the light that has passed through the liquid and the container as well as to the solve the problem in a case where imaging becomes difficult in case the container is a colored container especially of a dark color such as black, dark green or dark brown or the container has a frosted surface treatment, so that the filled amount of the liquid in the container or absence/presence of any foreign substance in the liquid or in the container or container forming material cannot be detected with high reliability as taught by Yamagishi et al. (see paragraph [0004]), thus enhancing imaging quality and analysis of liquid within a container.




As per claim [23], most of the limitations have been noted in the above rejection of claim 22.  In addition, Yonaha discloses the method of claim 22 (see the above rejection of claim 22), wherein the viewing step includes viewing the container with the camera to obtain at least one image of a pattern of first and second colors emitted from the container (see paragraphs [0056] and [0080]). 

As per claim [24], most of the limitations have been noted in the above rejection of claim 22.   In addition, Yonaha discloses the method of claim 22 (see the above rejection of claim 22), wherein the proper volume (see fig. 8 unit 21, paragraph [0085]) is included in a patient's electronic health record (see paragraphs [0005] and [0069]) stored in the computer memory (see fig. 1 unit 15) remote (see paragraphs [0072] and [0074]) from the apparatus (see fig. 1 unit 10). 

As per claim [25], most of the limitations have been noted in the above rejection of claim 22.   In addition, Yonaha discloses the method of claim 22 (see the above rejection of claim 22), wherein the computer memory is included in the apparatus and electrically coupled to the processor (see paragraph [0044]).




Response to Amendment
7.	The applicant's amendment received on 12/22/2020 in which claims 1, 13, and 22 were (AMENDED); and claims 11 and 17 (CANCELLED) has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Reijonen (US Pub. No.: 2006/0249423 A1) discloses method and apparatus to identify and separate medicinal preparations and dosages thereof. 

	Takagi et al. (US Patent Number: 6,098,029) discloses liquid level position measuring method and system.

	Kline et al. (US Patent No.: 6,782,122 B1) discloses apparatus for measuring height of a liquid in a container using area image pattern recognition. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.C/Examiner, Art Unit 2485          

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485 
April 20, 2021